Citation Nr: 0612329	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  96-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for disorders of the 
wrists, hands, shoulders, back and hips, including as 
secondary to service-connected knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to May 
1979.  

This appeal arises from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims to the RO in December 2000.  The purpose of the remand 
was to obtain a medical opinion as to the etiology of the 
veteran's claimed disorders.  

The Board again remanded the claims in June 2004.  The remand 
was necessary as the medical opinion obtained only addressed 
whether there was a causal relationship between the veteran's 
service-connected bilateral knee disorder and her claimed 
disorders.  A VA examination in January 2005 resulted in a 
medical opinion addressing the remaining questions raised by 
the Board.  The Board has concluded that the development 
ordered in the remands has been accomplished.  Stegall v. 
West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence does not demonstrate the veteran currently 
has a disorder of the hands.  

2.  The evidence does not demonstrate the veteran currently 
has a disorder of the left wrist.  

3.  The evidence does not demonstrate the veteran currently 
has a disorder of the right shoulder.  

4.  The evidence does not demonstrate the veteran currently 
has a disorder of the right hip.  

5.  The evidence does not demonstrate the veteran currently 
has a lumbar spine disorder.  

6.  There is no competent medical evidence which provides a 
link between the veteran's service or her service-connected 
bilateral knee disorder and the currently diagnosed extensor 
tendinitis and de Quervain's of the right wrist.  

7.  There is no competent medical evidence which provides a 
link between the veteran's service or her service-connected 
bilateral knee disorder and the currently diagnosed mild 
acromioclavicular degenerative joint disease and likely 
rotator cuff tendinitis of the left shoulder.  

8.  There is no competent medical evidence which provides a 
link between the veteran's service or her service-connected 
bilateral knee disorder and the currently diagnosed 
trochanteric bursitis of the left hip.  

9.  There is no competent medical evidence which provides a 
link between the veteran's service or her service-connected 
bilateral knee disorder and the currently diagnosed 
degenerative disc disease of the thoracic and cervical spine.  


CONCLUSION OF LAW

Disorders of the wrists, hands, shoulders, back and hips were 
not incurred in active military service; and the service 
incurrence of disorders of the wrists, hands, shoulders, back 
and hips may not be presumed; and any disorders of the 
wrists, hands, shoulders, back and hips are not proximately 
due to or caused by a service connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran's claim was filed and denied by the RO prior to 
the passage of VCAA.  VA notified the veteran of the status 
of her claim, what the evidence must show to establish 
service connection, and what VA could do to assist in 
developing her claim in a June 2004 letter to the veteran.  
In May 2001, the veteran wrote VA and stated that a Dr. E. 
felt that all her health issues were the result of her injury 
in 1978.  The RO responded in June 2001 and sent a letter to 
the veteran explaining that she could sign a release 
requesting her records, and/or invite Dr. E. to submit a 
statement identifying the disorders that were affected by the 
1978 injury and the basis for his opinion.  The veteran did 
not respond, submit a release, or a statement from Dr. E.  VA 
obtained the veteran's VA records, service medical records, 
and the medical records of her claim with the Social Security 
Administration.  The veteran was afforded three VA 
examinations.  As the medical opinions expressed by VA 
physicians in March 2003 and January 2005 do not support the 
veteran's claims, the Board has concluded there is no 
reasonable possibility that any further efforts would 
substantiate the veteran's claims.  Under the circumstances, 
the regulations state VA will discontinue providing 
assistance.  38 C.F.R. § 3.159(d)(2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disorders claimed.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  

Factual Background:  At service enlistment in December 1977 
no abnormalities of the upper extremities, spine or other 
musculoskeletal system were noted.  In March 1978, no 
additional defects were noted.  On her Report of Medical 
History, the veteran did not check having any history of 
arthritis, a painful or trick shoulder, or recurrent back 
pain.  

August 1978 service medical records reveal a history of knee 
pain since April 1978.  Probable chondromalacia was 
diagnosed.  In September 1978, the veteran reported hitting 
her hand on a dresser the previous evening.  There was pain 
and swelling to the small finger knuckle.  Motion was 
painful.  The small finger was discolored, swollen, and had 
very little range of motion.  

December 1978 service medical records reveal a hysterical 
reaction, with a suicidal gesture, was diagnosed after the 
veteran overdosed.  The veteran then fell out of a chair and 
was found lying supine on the floor.  She had fallen 
backwards and landed flat on her back.  Examination revealed 
mild tenderness in the post occiput.  There was no thoracic 
or lumbar point tenderness.  The neurological evaluation was 
normal.  X-rays of the cervical, thoracic and lumbar spine 
were normal.  The veteran was discharged from the psychiatry 
service with diagnoses of a hysterical reaction, a mild 
contusion on her back, and episodic excessive drinking.  

In March 1979, a mental health evaluation reported the 
veteran acknowledged she felt she had no choice but being 
sick.  She openly admitted her illness was related to her 
emotional disturbance.  The examiner noted the veteran had 
revealed much secondary gaining from being hospitalized.  

A recheck of the veteran's knee and back pain in May 1979 
revealed her back was tender with no edema and straight leg 
raising was negative.  The assessment was the veteran had 
contusions on her back and knee.  Also in May 1979, the 
veteran complained of pain in her hip.  She reported falling 
the previous week on her right hip.  Examination revealed no 
discoloration.  An orthopedic consult revealed the veteran 
was very tender over the right greater trochanter.  The 
impression noted was trochanteric bursitis.  

Examination at service separation in March 1979 revealed no 
abnormalities of the upper or lower extremities, 
musculoskeletal system or spine.  Chondromalacia of the knees 
was listed in the Notes section.  On her Report of Medical 
History the veteran checked she had a history of swollen or 
painful joints, a trick knee, but denied having arthritis, a 
painful or trick shoulder or recurrent back pain.  

The veteran filed her claim for service connection for 
problems with her wrists, shoulders, back, hips and hands in 
April 1995.  She asserted these problems were a direct result 
of her service-connected bilateral knee disorder.  

The RO obtained the veteran's VA treatment records.  They 
include the following.  October 1983 VA physical therapy 
records noting the veteran complained of mid-back pain.  It 
occurred after she was lifting her children.  She had some 
radicular pain.  She described it as a constant ache with 
intermittent sharp pain.  The assessment was the veteran was 
having acute back pain and muscle spasms in her mid-back.  In 
March 1984, the veteran reported she fell and injured her 
back and head.  The diagnosis was neck strain.  Earlier in 
March 1984 the veteran had complained of abdominal pain which 
the examiner had noted was probably functional in origin.  

June 1990 records noted the veteran had been lifting boxes at 
Goodwill and had felt something pop in her left knee.  She 
had shooting pain from her left knee that went up into her 
left hip.  

January 1991 VA records reveal the veteran had knee strain 
with some lateral instability.  A VA examination was 
conducted in March 1991.  The veteran reported a history of 
arthralgias.  

VA records of hospitalization in May 1992 included diagnosis 
of impingement syndrome of the shoulder.  

A VA examination of the knees in November 1992 noted the 
veteran had a history of dependent personality traits.  In 
December 1992, the veteran told a VA examiner she had 
"dislocated" her knee caps in service.  

In March 1993, the veteran reported falling down stairs.  She 
complained of left hip pain.  X-rays were negative.  There 
was pain to palpation over the left hip and slightly 
decreased range of motion.  The assessment was left hip and 
low back strain, secondary to a fall.  

April 1993 VA records revealed significant medial and lateral 
instability involving the right knee.  

The veteran requested treatment in August 1993 for right hip 
pain after a man sat on it at the fair.  The examiner noted 
the veteran had a high level of chronic pain, secondary to 
arthritis.  

May 1994 VA records indicate the veteran was wearing knee 
braces and ambulated with the help of forearm crutches.  

In September 1994, the veteran fell and complained of left 
hip pain.  A soft tissue injury was diagnosed.  The veteran 
returned four days later and complained of minimal discomfort 
in the left hip, but claimed back spasms and left wrist pain.  
In November 1994, the veteran stated her main symptom was 
pain and swelling in the left wrist, related to a fall two to 
three months previously.  There was obvious swelling just 
proximal to the left wrist.  Probable tendonitis of the left 
wrist was diagnosed.  

The veteran continued to complain of pain in her shoulders, 
wrists, hips and knees in January 1995.  Examination revealed 
no edema.  There was some soft tissue puffiness above the 
left wrist, possibly related to her forearm crutch.  

An evaluation in May 1995 was conducted to determine if an 
electric cart could be used for mobility.  It was noted the 
veteran had significant synovitis of both wrists.  

A VA examination in May 1995 revealed the veteran had 
discomfort in the left shoulder.  Examination of the right 
shoulder and wrists was unremarkable.  The examiner concluded 
the following:

At this point in time, I do not find 
significant objective evidence of joint 
disorders with the exception of a least 
mild chondromalacia of the knees.  I 
believe most likely she has a diagnosis 
of fibromyalgia with arthralgias and 
joint discomfort, along with probable 
somatization disorder.  

He recommended a psychiatric consult and then added an 
addendum after reviewing the veteran's files.  It reads as 
follows:

I have also reviewed her X-rays, recent 
and in the past.  My conclusions are as 
follows: 1) This veteran does have at 
least probable mild chondromalacia of 
both knees by examination, although X-
rays are normal.  She apparently has a 
history of chondromalacia or 
patellofemoral syndrome in the military 
and may have had a history of patellar 
dislocation in the military.  2) I do not 
find evidence for significant arthritic 
problems in any other joint, with the 
possible exception of the left shoulder.  
She does not have arthritis in the left 
shoulder to any significant degree.  
However, she may have a tendonitis versus 
a rotator cuff problem in the left 
shoulder.  I have reviewed orthopedic 
notes and would favor a mild (illegible) 
syndrome possibly a tendinitis of the 
supraspinatus tendon.  3) Upon chart 
review, I did find evidence of right 
carpal tunnel by electromyography in 
1985.  To my knowledge, she has not had 
any surgery or intervention regarding 
that to date.  I do not find objective 
evidence of any carpal tunnel at this 
time.  4) I believe this patient does 
have most likely a somatization disorder 
or possible fibromyalgia syndrome.  As 
support for this she has had a number of 
psychiatric admissions with depression 
and other problems related to that in the 
past.  I believe this most likely 
explains the severity of her complaints 
rather than objective arthritic findings.  

October 1996 VA records included complaints of pain in the 
left shoulder, wrist, hip and right knee.  The assessment was 
history of arthritis, with sprained left wrist, left hip, and 
left shoulder.  

January 1997 records disclose the veteran fell and heard a 
pop in the left shoulder.  X-rays revealed mild degenerative 
joint disease.  There was pain with palpation over the A/C 
joint and the veteran could not raise her arm.  The 
assessment was left shoulder pain, secondary to a fall.  In 
March 1997, the veteran fell out of her scooter.  Her left 
wrist was swollen and her hand was tender to palpation over 
the entire arm, shoulder, chest, back and hips.  Range of 
motion was intact.  There was no bruising.  April 1997 VA 
records reveal a two year history of progressively worsening 
rheumatoid arthritis.  In December 1997, an assessment of 
left shoulder pain with biceps tendinitis and rotator cuff 
symptoms was reported.  

February 1998 VA X-rays revealed mild degenerative changes of 
the acromioclavicular joints with some joint space narrowing 
and superior osteophyte formation.  The alignment of the left 
shoulder was normal.  No soft tissue tendinous calcifications 
were seen.  

VA records in November and December 1998 included an 
assessment of chronic arthralgias of unknown etiology.  

April 1999 VA physical therapy records noted the veteran had 
a past medical history of cluster B personality traits.  The 
physical therapist determined there was no reason for further 
intervention as the veteran showed little willingness to take 
an active role in her current health status.  

May 2000 VA X-rays of the knees revealed the bones were in 
normal alignment, without fracture or bony abnormality.  The 
joint spaces were preserved.  The soft tissues appeared 
unremarkable.  

VA examination in March 2003 included a complete review of 
the veteran's medical records.  The VA physician noted the 
veteran had been found to be disabled by the Social Security 
Administration due to an affective disorder, multiple 
arthralgias, tendonitis and fibromyalgia.  After examining 
the veteran, the VA physician noted the following 
assessments:

1.  Left shoulder rotator cuff 
tendonitis; 2.  Bilateral patellofemoral 
pain syndrome.  Review of her in-service 
records are consistent with this 
diagnosis.  Her patellar grind is 
positive and consistent with this 
condition.  This condition does not 
explain her inability to walk and her 
frequent falls.  She has no evidence of 
knee instability by physical examination.  
3.  Diffuse musculoskeletal complaints.  
Her symptoms cannot be explained by 
fibromyalgia as she does not have 11/18 
tender points and her symptoms of 
collapsing and falling cannot be 
explained by this condition.  4.  I find 
no anatomic explanation for her multiple 
joint complaints.  Her complaints are out 
of proportion to any arthritic or 
muscular condition.  The most likely 
diagnosis is a somatoform disorder as she 
has multiple other unexplained medical 
complaints (i.e. urinary incontinence and 
unexplained seizure disorder).  She may 
also be malingering or having a 
factitious disorder (i.e. falsely 
reporting multiple falls).  While the 
symptoms of somatoform disorder differ 
from the symptoms of malingering and 
factitious disorder in that they are 
voluntary and consciously produced, the 
symptoms in patients with somatoform 
disorders are not voluntarily produced, 
while in the others they are.  She 
continuously points out that all her 
problems are a result of her service-
connected knee condition and is angry 
about the treatment that she has received 
thru the VA system.  I cannot say with 
certainty that she has a somatoform 
disorder or that she is malingering but I 
feel confident that there is a 
significant psychological overlay and 
that none of the other joint conditions 
can be explained by her service connected 
knee condition.  

In June 2004, the Board remanded the claims for another VA 
examination.  An additional medical opinion was ordered as 
the March 2003 examination report did not address whether 
there was an etiological relationship between service and the 
claimed disabilities.  

Another VA examination was conducted in January 2005.  The 
examiner recorded the following diagnoses:  

1.	Normal left hand.  
2.	Normal right hand.  
3.	Normal left wrist.  
4.	Mild extensor tendinitis and de 
Quervain's, right wrist.  
5.	Normal right shoulder.  
6.	Left shoulder mild acromioclavicular 
degenerative joint disease and likely 
rotator cuff tendinitis.  
7.	Normal right hip.  
8.	Likely mild left hip trochanteric 
bursitis.  
9.	Normal lumbar spine.  
10	Mild degenerative disc disease 
multilevel throughout the thoracic 
spine.  
11	Mild degenerative disc disease in the 
cervical spine.  


The VA physician offered the following opinions as to the 
etiology of the claimed disorders.  

1.	In regard to her bilateral hands, in my opinion these 
are not connected to her service-connected disorders 
because they are not bothering her and they are normal.  
2.	In regard to her wrists, her left wrist is normal and 
therefore not service connected.  Her tendinitis in her 
right wrist could possibly be aggravated by chronic use 
of the cane or walker, however, her service 
patellofemoral disorder, in and of itself should likely 
not confine a person to using a walker as is indicated 
in the previous note as the degree of lack of function 
could not be contributed all to her patellofemoral 
stress syndrome.  I agree with this statement and 
therefore state that her right wrist tendinitis is less 
likely than not related to her knee conditions.  It is 
not related to her service connection since there is no 
history of trauma.  
3.	Her right shoulder is not connected due to the fact that 
it does not bother her and is normal.  
4.	In regard to the patient's left shoulder she states that 
this has been injured after a fall.  This is somewhat 
more difficult due to the fact that if her knees did 
cause her to fall, injuring her shoulder, there is that 
possibility, however, the patient stated that her 
shoulder was dislocated numerous times and I was unable 
to find any specific documentation of this.  She likely 
has some rotator cuff tendinitis and AC joint 
degenerative changes, which in my opinion would be less 
likely than not related to her time in service or 
service connected knee conditions.  
5.	Her right hip, because it is normal and not bothering 
her would not be, in my opinion, service connected.  
6.	Her left hip, although she states has been dislocated 
numerous times from falls, I again could not find any 
documentation of this.  Also her X-rays are not 
consistent with this.  An actual dislocation is 
extremely unlikely to have occurred unless she has 
involved in some type of high energy trauma.  It is 
possible that she could have some popping, most likely 
from her intertrochanteric band or iliopsoas muscle 
within her hip.  This too would be from inflammation or 
repetitive use and not likely related to any specific 
condition in her knee, especially patellofemoral 
syndrome.  Because she had no trauma in the service to 
her hip, this would not be connected to her service time 
either.  
7.	Regarding her back condition, her only complaint in her 
back is some mild pain in the upper thoracic spine area.  
I also would say that this is less likely than not 
related to any type of problems with her knees.  It is 
possible that significant use of her upper extremities, 
using the walker and cane could cause some strain and 
stress to her thoracic spine, however, degenerative 
changes noted in the X-rays would not be related to this 
and more likely have a genetic component to them.  Her 
neck and lower back do not bother her and therefore 
would obviously not be connected.  Because she has no 
history of trauma within the service to anywhere in her 
back, there would be no connection directly to her 
service time as well.  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Board first reviewed the evidence to determine if the 
veteran currently had disorders of wrists, hands, shoulders, 
back and hips.  The VA records include complaints of pain in 
the hands, wrists, shoulders, back and hips at various times.  
One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

In evaluating the evidence, the Board has noted there are 
several factors which raise questions as to the veteran's 
credibility.  On several occasions over the years examiners 
have reported that the veteran may have a somatoform 
disorder, may have some secondary gain from seeking 
hospitalization, may have a factitious disorder, or could be 
malingering.  In addition, the veteran has been noted to have 
episodes of hysteria.  There are exaggerations of her 
previous medical history by the veteran to examiners, such as 
her claims that she "dislocated" her knee caps in service 
and that after service she had dislocated her hip on more 
than one occasion.  Both of which claims, the Board and 
subsequent examiners were unable to find documented in the 
record.  For that reason, the veteran's reports of her 
symptoms and history are of limited probative value.  In 
addition, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As the VA treating physicians often relied on the statements 
of the veteran in making their diagnosis or assessments, the 
Board has given the VA treatment records less weight than the 
reports of VA examinations.  Unlike the VA physician's who 
treated the veteran, the examiners had access to the claims 
folder and clearly thoroughly reviewed the claims folder, and 
the veteran's medical history.  

The Board has concluded the preponderance of the evidence is 
against any diagnoses of current disorders of the hands, left 
wrist, right shoulder, lumbar spine and right hip.  As there 
is no current diagnosis, service connection for disorders of 
the hands, left wrist, right shoulder, lumbar spine and right 
hip is not warranted.  

The evidence does support diagnoses of disorders of the right 
wrist, left shoulder, left hip, and cervical and thoracic 
spine.  As the evidence includes current diagnoses the Board 
reviewed the claims folder to determine if there was evidence 
of incurrence or aggravation of any of these disorders in 
service.  Clearly, none were aggravated in service as none of 
them were noted at service entrance.  

Service medical records do not mention any complaint of right 
wrist pain or injury in service.  There is no evidence of any 
arthritis of the right wrist within the initial post service 
year.  The diagnosis of carpal tunnel syndrome first appeared 
in 1985, more than five years after the veteran's separation 
from service.  No objective evidence of carpal tunnel was 
found during the May 1995 VA examination.  VA examination in 
March 2003 found no anatomic explanation for her complaints.  
The VA physician stated the veteran's currently diagnosed 
tendinitis of the right wrist was not due to her service-
connected knee disorder, as it was not of such severity as to 
limit her functioning and require the use of a walker.  In 
his opinion, it was unrelated to the bilateral knee disorder 
and there was no evidence of trauma in service.  There is 
therefore no competent medical evidence linking the veteran's 
current tendonitis of the right wrist and de Quervain's to 
service, or to a service-connected disorder.  

There are no records of any left shoulder disorder in 
service, or during the initial post service year.  The 
veteran has asserted her left shoulder disorder is due to her 
service-connected knee disorder.  In such cases United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that a VA examination and opinion is 
required to determine if there is a causal relationship 
between the service-connected disability and the claimed 
disorder.  See Schroeder v. Brown, 6 Vet. App. 220 (1994).  
The first diagnosis of any shoulder disorder appears in May 
1992 VA records of hospitalization and notes diagnosis of 
impingement syndrome.  There is no reference to any fall, 
either related or unrelated to the knee.  It is not until 
January 1997 that the veteran reports falling and having left 
shoulder pain.  On that occasion she stated she fell out of 
her scooter.  As the veteran fell from a seated position and 
was not standing, but seated, her fall clearly would not be 
related to any instability of the knees.  The VA physician in 
January 2005 found no documentation indicating the veteran's 
left shoulder had been dislocated numerous times due to the 
veteran falling.  In his opinion, the left shoulder disorder 
was unrelated to service or to the service-connected 
bilateral knee disorder.  In the absence of competent medical 
evidence demonstrating the current degenerative joint disease 
of the left shoulder and rotator cuff tendinitis are related 
to either service or the knee disorder, the preponderance of 
the evidence is against the claim.  

While service medical records do include diagnosis of a hip 
disorder, it is of the right not the left hip.  In May 1979, 
the veteran reported falling on the right hip.  The VA 
examiner in January 2005 found the current left hip symptoms 
were more likely from inflammation or repetitive use.  There 
was no documentation of injury to the left hip in service and 
no diagnosis of arthritis of the left hip during the initial 
post service year.  Although there is a record of injuring 
the left hip in March 1993, there is no indication it was 
related to the knees.  On that occasion the veteran reported 
falling down stairs.  There is no competent medical evidence 
which provides a nexus between the current left hip disorder 
and service or a service connected disability.  

As to the question of any relationship between the currently 
diagnosed degenerative disc disease of the cervical and 
thoracic spine and service, in December 1978 the veteran fell 
flat on her back.  The neurological evaluation and X-rays 
were normal.  The conclusion was the veteran had only a mild 
contusion of the back.  There was no disorder of the spine 
found at service separation.  VA examinations in May 1995 and 
in March 2003 did not reveal any diagnosis of a back disorder 
of either the lumbar, cervical or thoracic spine.  The 
January 2005 VA examination report included diagnosis of only 
mild degenerative disc disease of the cervical and thoracic 
spine.  The VA physician found no link between service and 
the current degenerative disc disease of the cervical and 
thoracic spine.  

The Board noted that the Social Security Administration found 
the veteran disabled, in part, due to fibromyalgia or 
multiple arthralgias.  In Martin v. Brown, 4 Vet. App. 136, 
140 (1993) the Court again instructed the Board that the 
SSA's decisions are not controlling for purposes of VA 
adjudications.  See also Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992); see Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  A review of the evidence relied on by SSA does 
not establish a diagnosis of fibromyalgia, as explained by 
the VA examiner in March 2003, as the veteran did not 
demonstrate 11/18 tender points.  

The preponderance of the evidence is against the claims for 
service connection for disorders of the wrists, hands, 
shoulders, back, and hips.  




ORDER

Service connection for disorders of the wrists, hands, 
shoulders, back, and hips is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


